Citation Nr: 1822696	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-31 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's below the knee amputation of the left leg. 

2. Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's below the knee amputation of the left leg.

3. Entitlement to service connection for a right leg disability, to include as secondary to the Veteran's below the knee amputation of the left leg.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1. Prior to the promulgation of a decision on the issue of entitlement to service connection for a right hip disability, the Veteran withdrew his claim.

2. Prior to the promulgation of a decision on the issue of entitlement to service connection for a right knee disability, the Veteran withdrew his claim.

3. Prior to the promulgation of a decision on the issue of entitlement to service connection for a right leg disability, the Veteran withdrew his claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for a right hip disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the issue of entitlement to service connection for a right leg disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In September 2015, the Veteran's representative requested a status update regarding the issues currently on appeal.  In November 2015, the status of the above issues was sent to the Veteran's representative.  What appears to be in response, in December 2015, the Veteran's representative sent in a letter stating that the Veteran is satisfied with all the remaining appeals.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issues.  Accordingly, the Board does not have jurisdiction over these issues, and dismissal is warranted.


ORDER

The appeal of entitlement to service connection for a right hip disability is dismissed.

The appeal of entitlement to service connection for a right knee disability is dismissed.

The appeal of entitlement to service connection for a right leg disability is dismissed.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


